Title: To John Adams from J. H. Tiffany, 24 August 1819
From: Tiffany, J. H.
To: Adams, John


				
					Venerable Sir,
					Schoharie Bridge—N.Y. 24 Augt. 1819.
				
				I return the Discourses on Devila, or the 4 vol. of the Defence, with acknowledgements of great Obligation for its use. I have read & extracted with an attention which, I hope, will enable me to comprehend them independently, or in connection with the preceeding volumes. The system appears to be—That among the passions those for distinction is paramount & exists & operates in different modes under the names of emulation, envy, jealousy, avarice, vanity, &ca, in individuals; of rivalries in confederacies. The Its ensigns are wealth, birth, science &ca—The 1st., when hereditary, a gift of nature, & is always the most influential & popular, because it acts directly through the senses in the minds of all people. That birth is the next most distinguishing ensign & also a gift of nature. That all orders, in monarchy, are founded on this. That the marks or insignia of rank, are distinctions or indulgencies which nations grant to this passion & that the Romans understood the salutary management of the passion better than any other nation.That the passion for distinction, independence or supremacy, is inextinguishable, universal & incessantly active. That when its motives are virtuous & its  deffer efforts beneficial, it is to be encouraged by the gratifications of distinction. That for the restriction, regulation & salutary use & direction of the passions, government is instituted. That government, to compass its end, must be composed of 3 equiponderant, independent branches; which equilibrium can only be maintained by provided each branch with a negative on the others, in legislation. That a despotism has no counterpoise & suppresses emulation by lopping the loftiest heads; when vested in a single uncontrouled assembly, an oligarchical party of the rich & well born members arises, then rivalries till all is quelled by a tyrant. In monarchies the aspiring passion is kept down by spies, lettres de cachet, Standing armies &ca. That in a government of 2 assemblies, one will preponderate by the efforts & acquisitions of rivalry, & there exists no 3d. independant power to restore the equilibrium; the vanquished rival will be annihilated, & the victorious assembly will, in its turn, be subjected to parties, rivals & at last, a tyrant,—. That between an executive & a single assembly—the latter will prevail. That in a government of 3 branches there exertions must be an unity of the executive, & it must be a component part of the legislature; & the upper house should be constituted of the distinguished by wealth, learning &ca.—& that there subsists a natural alliance between the executive & the house of representatives or lower house, like the alliances on the political chess-board of Europe. That this government, by its equal laws, regulates & restrains the master passion, better than any other form.That of the above theory, founded in nature, the portions of French history related by Devila, are examples, & illustrations, & its truth enabled you to foretel the catastrophe of the constitution of 1789 & the issue of the French Revolution. And the printed “Postscript” cited to the same purposes, British history antecedent to those acts which constitute what is called the British Constitution. To these also the Mss. notes add the history of the Bonapartean era. “Nor is our own Country to be forgotten.”Thus you may see, Sir, whether I have comprehended your ideas, contained in the “discourses” & in this vol & I should be anxious to be corrected of any error. I have not yet discovered, in this vol. the foundation of the report propagated that your opinion was, that the offices of president & senator in the U.S. should be hereditary or for life. Perhaps patriotism or jealousy took offence at the quotations A Smith, in N. 10 or other quotations—Perhaps because you had not more frequently explicitly & decidedly preferred the American to the British French & all other institutions forms of government, though I understand that such preference is, on more than one occasion given in the discourses; or perhaps, they expected you to prophecy the perpetuity of our constitution,, which had then but commenced its operation.Permit me, Sir—to renew the / assurance of my high veneration & my / wishes for your life, health & happiness.
				
					J. H. Tiffany
				
				
					P.S. It appears that happily your “Defence” is translated from French into Spanish, & is now the text-book of the South Americans—“Longo post tempore venit.” &ca.
				
			